 



Exhibit 10.9

Summary of Understanding with

Barnabas Foundation and

Christian Reformed Home Missions

Regarding Class 1 Unit Repurchases

Effective August 2004

The understanding among the management of JCM Partners, LLC (the “Company”) and
JCM Properties, LLC (the “Subsidiary”) and Barnabas Foundation (“Barnabas”) and
Christian Reformed Home Missions (“CRHM”) has the following terms:



  1.   The purchase price for Barnabas’ and CRHM’s Class 1 Units is fixed at
$1.56 per Class 1 Unit (Barnabas and CRHM are referred to herein as the
“Entities”);     2.   The Company will use its commercially reasonable best
efforts to cause the Subsidiary to purchase the Entities’ Class 1 Units no later
than March 31, 2005, with approximately half of the Entities’ Class 1 Units to
be purchased by December 31, 2004 (herein, the “Targeted Repurchase Dates”);    
3.   The Subsidiary will repurchase the Entities’ Class 1 Units earlier than the
Targeted Repurchase Dates if the Company is successful in raising capital on
terms acceptable to the Company, and management of the Company has determined
that it is prudent to purchase the Entities’ Class 1 Units earlier than the
Targeted Repurchase Dates;     4.   Any purchases by the Subsidiary of the
Entities’ Class 1 Units from either CRHM or Barnabas shall be made in tandem for
each entity, e.g., 500,000 Units repurchased from Barnabas and 500,000 Units
repurchased from CRHM;     5.   The Subsidiary will give priority in using
available funds to repurchases of Units of other members under the Company’s
repurchase program; and     6.   Each purchase will be documented pursuant to
the Company’s customary forms used to process repurchases under the Company’s
repurchase guidelines. The first purchase is anticipated to be made in September
2004 in an amount yet to be determined.

 